Citation Nr: 0121226	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  97-25 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kieran R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1973 to 
April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
application to reopen a claim of entitlement to service 
connection for a low back disability.  A notice of 
disagreement was received in April 1997, a statement of the 
case was issued in April 1997, and a substantive appeal was 
received in August 1997.  In August 1998, the veteran 
appeared at a personal hearing before the undersigned member 
of the Board in Washington, D.C.

The issue on appeal was denied by the Board in a July 27, 
1999, decision.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  By Order of the Court dated October 20, 2000, the 
Court granted a Joint Motion for Remand and to Stay Further 
Proceedings (Joint Motion) and vacated the Board's July 27, 
1999, decision.  The Court remanded the case to the Board for 
additional actions as set forth in the Joint Motion.

As noted by the Board in its July 27, 1999, decision, the 
record includes testimony by the veteran and statements, 
including his August 1997 substantive appeal, which appear to 
raise a new claim of clear and unmistakable error (CUE) in 
prior rating decisions.  The Board is unable to determine 
from the claims file what action, if any, has been taken by 
the RO in connection with such claim.  Accordingly, this 
matter is again referred to the RO for any necessary action. 


REMAND

The Joint Motion outlined certain actions to be accomplished.  
It was noted that the veteran had testified at a personal 
hearing that particular medical personnel had told him that 
his current back problems could be related to inservice back 
problems.  Specifically, the veteran testified that a Dr. V. 
Keranen, a Dr. B. Galbraith, and an unnamed psychologist had 
advised him that his low back disability could be related to 
an injury received in 1974 during service.  The veteran also 
testified that Dr. Galbraith had worked at the Fayetteville 
VA Medical Center, but had indicated that he could not 
provide a statement about the etiology of the veteran's low 
back disability because, as a VA doctor, he was not allowed 
to write such statements.  The veteran indicated that he was 
not sure whether Dr. Galbraith still worked at the 
Fayetteville VAMC.  In an October 1998 letter, the veteran 
then reported that he had been unable to locate Dr. 
Galbraith.

The Joint Motion referred to a VA duty to inform the veteran 
that statements from these doctors regarding a connection 
between his current condition and service were needed to 
complete his application.  The Board hereby so advises the 
veteran. 

It was also noted in the Joint Motion adopted by the Court 
was to the effect that VA should assist the veteran in 
locating Dr. Galbraith. 

The Board also observes that subsequent to the Court's 
October 2000 Order, there was a significant change in the law 
regarding VA benefit claims.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Review of the veteran's 
claim under the provisions of this new law should also be 
accomplished. 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should review the claims file 
and take all necessary steps to ensure 
compliance with the notice/assistance 
provisions of the Veterans Claims 
Assistance Act of 2000.  Such action 
should include obtaining any VA medical 
records (not already in the claims file) 
as well as any private medical records 
identified by the veteran.

2.  The veteran and his representative 
should be asked to furnish any additional 
information they may have regarding the 
current location of Dr. Keranen and Dr. 
Galbraith.  The veteran should also be 
asked to furnish any additional 
information regarding the unnamed 
psychologist (at a pain management 
clinic) who reportedly told him that his 
pain could be related to the inservice 
injury.  Whether or not the veteran is 
able to furnish additional information, 
the RO should take appropriate steps to 
locate Dr. Keranen, Dr. Galbraith, and 
the psychologist who treated the veteran 
at a pain management clinic.  If located, 
the RO should request that these 
individuals indicate what opinion, if 
any, they gave the veteran regarding any 
relationship between his current low back 
disorder and the incidents of back strain 
treated in 1974 during the veteran's 
service.  If any of these individuals 
confirm that they gave any opinion to the 
veteran, they should be asked to state 
the basis of any such opinion.

3.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of any current 
low back disorder(s).  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  The 
examiner should clearly report any 
current low back disorder(s) capable of 
medical diagnosis.  As to each such 
disorder found to be present, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that such disorder is related to the 
inservice back symptomatology documented 
in the service medical records.  A 
detailed rationale would be helpful and 
is hereby requested. 

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether new and material 
evidence has been received to reopen the 
veteran's claim of entitlement to service 
connection for a low back disability.  If 
so, the RO should proceed with a merits 
analysis.  It the veteran's claim is 
denied under either the new and material 
evidence analysis or under a merits 
analysis, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case.  After they are afforded an 
opportunity to respond, the case should 
be returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran and to 
ensure an adequate record for appellate review.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2000).


